BAIRD, J.,
Dissents saying:
Though the trial court did not specify the basis for its action, it appears most likely that summary judgment was granted because of a perception that the defendants owe no duty to an invitee with respect to a condition which was not located on property over which the defendants had control.
That is not a premise with which I can agree. The defendants operated a tavern, a business to which the general public was invited. The only way to get to that establishment was over the tracks in question, which because of the condition and contour of the land and configuration of the tracks, may have presented a substantially greater danger than one would or should expect at a grade crossing, in that it is very difficult to see a train approaching. Though a warning light had been erected, it appears that its existence served only as a warning of the obvious; i.e., that there were railroad tracks there. There was no warning either of an actually approaching train, or of the fact that an approaching train could not readily be seen.
It may be true that defendants were not in a position to correct the problem by reason of its existence on land not owned or controlled by the defendants. It should not follow, however, that that also relieves the defendants of a duty to warn those people who respond to the defendants' invitation that their doing so subjects them to a danger significantly greater than may be apparent.
It seems clear in Ohio that the duty of a proprietor to his business invitee includes providing a reasonably safe means of ingress and egress. Tyrell v. Investment Associates (1984), 16 Ohio App. 3d 47. What is not so clear is whether the duty extends to property not controlled by the proprietor and to conditions not created by the proprietor. Under the facts of the case at bar, it is submitted that it should.
"The duty of the defendant to furnish a safe entrance and exit is not, under all circumstances, to be determined by the exact boundaries of the premises. . . Otherwise, it could be held to have discharged its duty if it delivered the invitee through the open door and over and into a precipice immediately outside the door. This is unthinkable." Cannon v. S.S. Kresge Co. (1938), 233 MO App. 173,_, 116 S W 2d 559, 570.
Where there is but one way in and out of a business premises, is the duty of a proprietor to illuminate, give adequate warning of or repair a known, dangerous condition, and that duty extends beyond naked and precise boundary lines. Cooley v. Makse (1964), 46 ILL. App. 2d 25, 196 N.E. 2d 396.
Thus, it is submitted that the defendants *360had a duty to warn plaintiffs about the condition of the only link between its premises and the outside world. Since reasonable minds could differ as to whether that duty had been discharged, I believe that summary judgment was improperly granted and the same should be reversed by this court.